Motion Granted; Order filed January 25, 2019




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00985-CV
                                  ____________

In the Interest of J.J.W. aka J.W., C.T.Y., C.E.Y., C.W.Y., Jr., aka C.Y., and
                          A.J.K. aka A.J.K., children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04136J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant is represented by
appointed counsel, Donald Crane. Appellant’s brief was originally due December
27, 2018. We granted extensions of time to file appellant’s brief until January 25,
2019. When we granted the last extension, we noted that no further extensions would
be granted. On January 25, 2019, counsel filed a further request for extension of time
to file appellant’s brief. To date, counsel has submitted no brief.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines. Therefore, we deny the motion
and issue the following order.

      We grant appellant’s motion and order appellant’s appointed counsel Donald
Crane to file appellant’s brief no later than February 1, 2019. If the brief is not filed
by that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM